Citation Nr: 1602966	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  08-37 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for skin cancer (previously claimed as an Agent Orange-related disability 

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic cough, respiratory disability. 

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic sinus infections.

5. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for allergies.

6. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for throat cancer.
7. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for concussion (now claimed as traumatic brain injury). 


REPRESENTATION

Veteran represented by:	Larry Schuh, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and received an honorable discharge.  He also served from March 1975 to August 1979 under other than honorable conditions.   He is the recipient of the Combat Infantryman Badge and Purple Heart.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 1999 and October 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a February 1999 rating decision, the RO denied a claim of entitlement to service connection for PTSD.  In June 1999, a psychological evaluation pertinent to the Veteran's claim was received.  When additional relevant evidence is received within one year of a rating decision, it relates back to the prior rating decision, as does the subsequent adjudication.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011); Jennings v. Mansfield, 509 F.3d 1362 (2007)(a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Therefore, the February 1999 rating decision did not become final, the September 2005 rating decision that adjudicated the most recent claim to reopen relates back to that decision, and the February 1999 rating decision is on appeal.  Consequently, the issue on appeal is the original service connection claim for PTSD and not a claim to reopen the previously denied claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection for PTSD requires medical evidence of a current diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred, and a link between the current diagnosis and the claimed in-service stressor(s). 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). The Veteran contends that he has PTSD related to his service in Vietnam.  His service records confirm that he is the recipient of the Combat Infantryman Badge and the Purple Heart.  Consequently, his exposure to combat-related stressors is presumed verified.  Thus, the only requirement remaining is that the Veteran have a diagnosis of PTSD associated with these stressors.

Due to his incarceration, VA has been unable to afford the Veteran a VA examination.  In May 2012, he submitted a private opinion indicating that he had a diagnosis of PTSD, but formed without benefit of review of the claims file. Thus, another attempt should be made to provide the Veteran with a VA examination, and if that proves impossible, a VA opinion should be obtained that addresses the question of whether it is at least as likely as not that the Veteran has PTSD as a result of his verified in-service stressors, or any other acquired psychiatric disorder as a result of his military service. 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In October 2013, claims to reopen the previously denied claims seeking entitlement to service connection for skin cancer, chronic cough/respiratory disability, chronic sinus infections, allergies, throat cancer, and concussion were denied.  The notice letter for this decision was dated on November 4, 2013, and the Veteran filed a notice of disagreement (NOD) that was received on November 7, 2014.  If a document is mailed to VA, the filing date is the date the document is received by VA or the postmark date.  If the postmark is not available, the postmark date is computed to be five days before the date of receipt, excluding weekends and holidays.  38 C.F.R. § 20.305.  Consequently, the NOD is presumed to have been mailed five days prior to November 7, 2014, which would precede November 4, 2014, and therefore be within one year of the issuance of the October 2013 rating decision.  Thus, a statement of the case (SOC) must be issued to the Veteran in response to his NOD with the October 2013 rating decision. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination if possible, and if not, then obtain a VA opinion from an appropriate VA examiner as to the nature and etiology of the Veteran's acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  In addition, the examiner should be provided with information regarding any verified in-service stressors.  Upon review of the record, the examiner should respond to the following: 

Identify all diagnoses appropriate to the Veteran's psychiatric symptoms. 

Is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability began in service, was caused by service, or is otherwise related to service?

If PTSD is diagnosed, the examiner must identify the specific stressor or stressors that caused PTSD.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.  

2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

3. Issue an SOC in response to the November 2014 NOD with the October 2013 denial of the claims to reopen the  previously denied claims seeking entitlement to service connection for skin cancer, chronic cough/respiratory disability, chronic sinus infections, allergies, throat cancer, and concussion.  Inform the Veteran that if any claims are denied, a Substantive Appeal must be filed in order for the Board to review the appeal on those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




